UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Earliest Event Reported: May 6, 2013 IC PUNCH MEDIA, INC. (Exact name of registrant as specified in its charter) Commission File No. 000-53278 Delaware 42-1662836 (State of Incorporation) (IRS Employer Identification No.) 1211 Orange Ave., Suite 300, Winter Park, FL 32789 (Address of Principal Executive Offices) (Zip Code) 407-442-0309 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR
